By the Court.
This is an action of tort. The wrong of which complaint is made was the unlawful entry by the defendant upon the plaintiff’s land, and, as matters of aggravation, the building thereon of a platform and steps whereby surface water was drained on to the plaintiff’s estate. The charge of the presiding judge is not reported and must be presumed to have been comprehensive *196and accurate. The single exception is to the refusal to grant this request presented by the plaintiff: “The plaintiff is entitled to damages for mental suffering, if the jury find that the defendant acted with gross carelessness of the plaintiff’s rights in the premises.” There is no allegation on this point in the declaration. There is no evidence in the record of such gross carelessness. Altman v. Aronson, 231 Mass. 588, 591 to 593. Hence there was no error in refusing to give any instruction upon the subject. Whether the ruling requested was sound in law need not be considered.

Exceptions overruled.